Title: Lafayette to Thomas Jefferson, 28 December 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Lakanal, Joseph
To: Jefferson, Thomas


          
            My dear friend
            La Grange Xber 28h 1815
          
          The Bearer of these Lines is Mr Lakanal Member of the french institut, officer of the University and inspector General of the New Metrical System who abandons those functions and a Handsome treatment to Become a Settler in the State of Kentucky. He Has for Several years been in the Representative Assemblies of france, and is Going to Seeck in the U.S. Liberty, Security, and Happiness. I Cannot procure for Him a Greater Gratification than by introducing Him to you, and I know you will find a pleasure in favouring Him with your Advices and Recommendations for the part of the Country Where He means to Settle Himself and family.
          after a short excursion into public life I am Returned to my Rural Retirement in a Situation not unlike that which prevented my Accepting your kind invitation. I Have not for a very long while Heard from you and eagerly Beg you to write were it only for a line.
          
            Most Affectionately forever Your friend
            Lafayette
          
        